Citation Nr: 1115446	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-48 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional payment for non-service connected burial allowance, to include entitlement to a plot or internment allowance.  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to September 1956.  The Veteran died in October 2008, and the appellant in this case is his surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 administrative decision.  Though the Veteran and the appellant were living in Florida at the time of his death, the March 2009 administrative decision was issued by the Regional Office (RO) in Washington, DC.  The St. Petersburg RO did, however, issue the October 2009 Statement of the Case.  


FINDINGS OF FACT

1.  Before his death, the Veteran was service connected for two disabilities: bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.

2.  The Veteran died in October 2008, and his surviving spouse stated that his death was not related to his active service.  

3.  The appellant was awarded $300 in non-service connected burial benefits in a March 2009 administrative decision, and $300 is the statutory maximum for non-service connected burial benefits.  

4.  No plot was purchased by the Veteran's decedents, no plot expense was claimed, and the Veteran's remains by cremation were placed at some location of the decedent's choosing other than a private cemetery.


CONCLUSION OF LAW

The criteria for additional payment for a non-service connected burial allowance, to include entitlement to a plot or internment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  In the case of a veteran's death that is not service-connected, burial benefits may be paid if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 C.F.R. § 3.1600(b)(1).  In such a case, VA "may pay a sum not exceeding $300 . . . to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial."  38 U.S.C.A. § 2302(a).  

In this case, the Veteran died in October 2010.  At the time of his death, the Veteran was service-connected for two disabilities: bilateral hearing loss, rated as 40 percent disabling; and tinnitus, rated as 10 percent disabling.  Though his certificate of death does not list his cause of death, in her October 2008 claim, the appellant stated that she was not claiming that his cause of death was due to his service.  

Based on the facts that the Veteran was in receipt of compensation at the time of his death and that the appellant did not claim that his death was due to his active service, the Veteran is eligible solely for the burial benefits described by 38 U.S.C.A. § 2302 and 38 C.F.R. § 3.1600.  As noted above, the applicable law limits the amount of burial expenses in the case of a veteran whose death was not service-connected to $300.  The appellant was awarded a burial allowance of $300 in a March 2009 administrative decision.  Based on the circumstances of the Veteran's death, he is not entitled to additional benefits beyond that which has been awarded.

The Board acknowledges that the amount of burial benefits provided to the appellant are far below her actual expenses.  The Board is sympathetic toward the appellant, but it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The appellant presents a compassionate position, but the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In addition to seeking an amount above $300 for the Veteran's burial expenses, the appellant also seeks a plot or interment allowance.  

Supplementing the benefits provided for under 38 U.S.C.A. § 2302, in the case of a Veteran who is eligible for a burial allowance under § 2302, if such Veteran is buried in a cemetery, or a section of a cemetery, VA shall pay a sum not exceeding $300 as a plot or interment allowance to such person as VA prescribes.  38 U.S.C.A. § 2303(b)(2).

For claims filed on or after December 16, 2003, plot or interment allowance is payable to the person or entity who incurred the expenses if: (1) the deceased Veteran is eligible for burial in a national cemetery, (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States, and (3) all further applicable provisions of §§ 3.1601 through 3.1610 are met.  38 C.F.R. § 3.1600(f)(1).

For purposes of the plot and interment allowance, plot or burial plot means the final disposal site of the remains, whether it is a grave, mausoleum vault, columbarium niche, or other similar place.  38 U.S.C.A. § 3.1601(a)(3).  Further, interment expenses are those costs associated with the final disposition of the remains and are not confined to the acts done within the burial grounds but may include the removal of bodies for burial or interment.  Id.  

In this case, the Veteran was considered a "Veteran" for VA purposes and was considered eligible for burial in a national cemetery.  38 C.F.R. § 38.620(a) (2010).  The appellant's claim fails, however, as the Veteran was neither buried nor interred pursuant to the regulatory definitions.  The December 2008 claim for a plot or interment allowance from the appellant and Merritt Funeral Home noted that the Veteran was cremated, and his cremains were in the care of the appellant.  The appellant did not purchase a burial plot for the Veteran, and no expenses for such a plot were claimed.  As the Veteran was not buried or interred, neither the appellant nor the funeral home is eligible for a separate plot or interment allowance.  

In summary, the Board finds that the appellant was awarded a $300 burial allowance, and that this amount is the statutory maximum for the non-service connected death of a veteran.  The Board also finds that as the Veteran was cremated and not buried, neither the appellant nor the funeral home are eligible for a plot or interment allowance.  Accordingly, the Board concludes that the criteria for additional payment for a non-service connected burial allowance, to include entitlement to a plot or internment allowance, have not been met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 3.1605 (2010).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, however, the application of the law to the undisputed facts is dispositive of this appeal.  Thus, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  



ORDER

Additional payment for burial expenses, to include entitlement to a plot or internment allowance, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


